Title: Allen McLane to James Monroe, 4 March 1815
From: McLane, Allen
To: Monroe, James


                    
                        Sir,
                        Wilmington Delaware, March 4. 1815.
                    
                    I have it from a source I cannot doubt, that the office hunters of this District, are combining again to, demand of the President my removal from office; they do not charge me with incapacity, neglect of duty, or malconduct—but they state the office of Collector ought to rotate, &c. The fact is some want the office, and others want an officer that will be less vigilant.
                    I pray you Sir, to pardon the liberty I have taken in calling your attention to facts, in support of my claim to the office, and your patronage.
                    
                    On the organization of the Federal Government 1789— President Washington appointed me unsolicited, Marshal for the District of Delaware: enclosed is a copy of his letter to me, he knew my integrity during the War for our Independence—when I observed that I was in trade, endeavouring to recover a living for the support of my family, and that the office of Marshal would not be productive, but might injure me, I was answered, that when anything in the gift of the President, presented in the District, that was productive, and that I was qualified to fill, I should be remembered.
                    Major Bush died in Feby 1796, and in march 1797. the President selected me in preference to a number that applied for the office of Collector. From the moment I commenced enforcing the laws of trade, a faction was formed to destroy me. Immediately after Mr Jefferson was chosen President, they accused me of being a Federalist, and had the effrontry to demand my dismissal, but they did not succeed. Then they accused me of malconduct in office; several perjured themselves in trying to convict me. The President gave me an opportunity to confront my accusers, face to faces—my services were approved by the Treasury Department, and my standing, established to the present day.
                    After the Embargo of 1807. and other restrictive laws were enforced, my vigilance detected many, and my enemies increased. Mr Gallatin instructed me as to my course; recieved but little support from the law officers, had to struggle with difficulties to cause the laws to be respected.
                    When the War commenced in 1812, I took an active, and decided part on the side of our injured Country; supported the Executive with all my strength, opposed to professing friends, as well as avowed enemies. Now we have peace, and trade revives, they cannot rest till I am removed; the cry is out with him, he is in our way. Ungrateful people; I merit more repose. I have been in service Civil and Military, since the Year 1774. spent a fortune during the Revolution, in defence of their Independenc⟨e⟩ and now the Emoluments of my office will no more tha⟨n⟩ support me, on the most economical plan, and should not know what to turn to for a living.
                    However, I feel a confidence in the Presidents uniform correctness, and in his knowledge of men, and that I shall not be destroyed by my enemies, who are numerous; and many of them will bring false accusations against me, on this ground I am ready to meet the faction, and trust if accused, I shall as when Mr Jefferson presided, have an opportunity to confront my enemies.
                    In office I have invariably taken the Laws, and the instructions of the Treasury Department for my guide.
                    I have not lost one dollar to the Government since I have had the honor to hold the office, at the same time this singular vigilance has made me many enemies.
                    
                    I trust I stand fair with the President, and Heads of Departments. I have the honor to be Very respectfully Sir, Your Obdt servt
                    
                        A McLane.
                    
                